IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00333-CR

                           IN RE BRIAN L. RINEHART


                                Original Proceeding



                          MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is dismissed as moot. The trial court has

already denied the application for writ of habeas corpus which is the relief Relator sought

in this petition for writ of mandamus. Moreover, the trial court has also appointed

counsel for his appeal of that denial. Relator has gotten everything he has sought to

compel.




                                                 JOHN E. NEILL
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition dismissed
Opinion delivered and filed October 2, 2019
Do not publish
[OT06]




In re Rinehart                                Page 2